Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  135566 (16)                                                                                          Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  MARK EARL WHITE, #228524,

                Plaintiff-Appellant,

  v                                                                 SC: 135566
                                                                    CoA: 281030
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

        On order of the Chief Justice, the motion for reconsideration of the order of
  January 3, 2008 is considered and it is DENIED because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2008                    _________________________________________
                                                                               Clerk